                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION at LONDON

 ANTHONY JOSEPH POPEJOY,              )
                                      )
         Plaintiff,                   )     Civil No. 6: 19-284-JMH
                                      )
 V.                                   )
                                      )
 SGT. CHRIS EDWARDS, et al.,          )       MEMORANDUM OPINION
                                      )            AND ORDER
         Defendants.                  )

                          ***   ***   ***    ***

        Plaintiff Anthony Joseph Popejoy is a pre-trial detainee

confined at the Laurel County Detention Center (“LCDC”) located in

London, Kentucky.       Proceeding without an attorney, Popejoy has

filed a civil rights complaint pursuant to 42 U.S.C. § 1983 [R. 1]

and a motion to waive payment of the filing and administrative

fees.    [R. 2].

        The information contained in Popejoy’s fee motion indicates

that he lacks sufficient assets or income to pay the $350.00 filing

fee.     Because Popejoy has been granted pauper status in this

proceeding, the $50.00 administrative fee is waived.          District

Court Miscellaneous Fee Schedule, § 14.

        The Court must conduct a preliminary review of Popejoy’s

complaint because he has been granted pauper status.         28 U.S.C.

§ 1915(e)(2), 1915A.      A district court must dismiss any claim that

is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is
immune from such relief.          McGore v. Wrigglesworth, 114 F.3d 601,

607-08 (6th Cir. 1997).        The Court evaluates Popejoy’s complaint

under a more lenient standard because he is not represented by an

attorney.    Erickson v. Pardus, 551 U.S. 89, 94 (2007); Burton v.

Jones, 321 F.3d 569, 573 (6th Cir. 2003).           At this stage, the Court

accepts the plaintiff’s factual allegations as true, and his legal

claims are liberally construed in his favor.            Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555-56 (2007).

      In his complaint, Popejoy alleges that, during the course of

being placed in a police car, he was struck in the head by Sgt.

Chris Edwards and repeatedly stomped and kicked in the head by

Edwards and Defendants Detective Bryan Lawson and Sgt. Brett

Reeves.     [R. 1].   He sues all three Defendants in their official

capacities only.      [R. 1, at 3].     He seeks $5,000,000.00 in damages

because of hearing loss and PTSD and requests to be transferred

from LCDC.    [R. 1, at 5].

      However, as currently drafted, Popejoy’s complaint must be

dismissed.    First, Popejoy did not sign his complaint [Id. at 6],

as   is   required    by   Rule    11   of   the   Federal   Rules   of   Civil

Procedure.     See Fed. R. Civ. P. 11(a) (requiring that “[e]very

pleading, written motion, and other paper must be signed . . . by

a party personally if the party is unrepresented”).

      Even so, his complaint must be dismissed for failure to state

a claim for relief.        A complaint must set forth claims in a clear

                                        2
and concise manner, and must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on

its face.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hill v.

Lappin, 630 F.3d 468, 470 (6th Cir. 2010).                Although the Court has

an obligation to liberally construe a complaint filed by a person

proceeding without counsel, it has no authority to create arguments

or claims that the plaintiff has not made.                    Coleman v. Shoney’s,

Inc., 79 F. App’x 155, 157 (6th Cir. 2003) (“Pro se parties must

still brief the issues advanced with some effort at developed

argumentation.”).          Vague allegations that one or more of the

defendants    acted        wrongfully         or     violated     the       plaintiff’s

constitutional rights are not sufficient.                 Laster v. Pramstaller,

No. 08-CV-10898, 2008 WL 1901250, at *2 (E.D. Mich. April 25,

2008).

     Although       Popejoy      does   not        specify      the    constitutional

provision    that    he    claims   has       been    violated,       the   Court   will

liberally construe his complaint to allege a violation of the

Eighth Amendment based on his allegations of excessive force.

However, Popejoy affirmatively indicates that he seeks to pursue

his claims against Defendants in their official capacities only.

[R. 1, at 3].       An “official capacity” claim against a government

official is not a claim against the officer arising out of his

conduct as an employee of the government but is actually a claim

directly    against       the   governmental         agency   which     employs     him.

                                          3
Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008); Alkire

v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (“While personal-

capacity suits seek to impose personal liability upon a government

official for actions he takes under color of state law, individuals

sued in their official capacities stand in the shoes of the entity

they represent.”) (internal quotation marks omitted).     Thus, to

the extent Popejoy seeks to bring claims against Defendants in

their “official” capacities as employees of Laurel County, such

claims are construed as civil rights claims against the county.

     However, while Popejoy claims that the actions of Defendants

were wrongful, he does not assert that these actions were taken

pursuant to an established policy of Laurel County.      Because a

county government is only responsible under § 1983 when its

employees cause injury by carrying out the county’s formal policies

or practices, Monell v. Dept. of Social Services, 436 U.S. 658,

694 (1978), a plaintiff must specify the county policy or custom

which he alleges caused his injury.     Paige v. Coyner, 614 F.3d

273, 284 (6th Cir. 2010).   Popejoy points to no such policy in his

complaint, and these claims are therefore subject to dismissal for

failure to state a claim.   Id.; Bright v. Gallia County, Ohio, 753

F. 3d 639, 660 (6th Cir. 2014) (“To establish municipal liability

pursuant to § 1983, a plaintiff must allege an unconstitutional

action that ‘implements or executes a policy statement, ordinance,

regulation, or decision officially adopted and promulgated by that

                                 4
body’s    officers’     or    a    ‘constitutional       deprivation          []   visited

pursuant to governmental custom even though such a custom has not

received      formal      approval           through     the         body’s        official

decisionmaking channels.’”); Brown v. Cuyahoga County, Ohio, 517

F. App’x 431, 436 (6th Cir. 2013).

     The Court cannot create claims that Popejoy has not made.

Thus, his affirmative choice to bring his claims against Defendants

solely in their official capacities requires that these claims be

dismissed for failure to state a claim for which relief may be

granted.

     For    all    of   these       reasons,     Popejoy’s      complaint          will   be

dismissed.    Accordingly, IT IS ORDERED that:

     1.      Popejoy’s motion for leave to proceed in forma pauperis

             [R.   2]    is       GRANTED.       Payment       of     the     filing      and

             administrative fees are WAIVED.

     2.      Popejoy’s        Complaint       [R.   1]   is         DISMISSED       WITHOUT

             PREJUDICE.

     3.      The Court will enter an appropriate judgment.

     4.      This matter is STRICKEN from the Court’s docket.

     This 11th day of December, 2019.




                                             5
